Citation Nr: 0737324	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic psychiatric disorder to include 
depression and a personality disorder.  

2.  Entitlement to service connection for chronic 
post-traumatic stress disorder.  

3.  Entitlement to an increased disability evaluation for the 
veteran's left ankle fracture residuals, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's brother
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from June 1990 to July 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Columbia, South Carolina, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the veteran's claim for service connection 
for "depression/personality disorder (now claimed as 
post-traumatic stress disorder)" and denied an increased 
disability evaluation for the veteran's left ankle fracture 
residuals.  In September 2006, the RO increased the 
evaluation for the veteran's left ankle fracture residuals 
from 10 percent to 20 percent.  In August 2007, the veteran 
was afforded a hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO.  

The Board observes that service connection for post-traumatic 
stress disorder (PTSD) has not been previously denied.  
Therefore, the psychiatric issues on appeal have been framed 
as (1) whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic psychiatric disorder to include 
depression and a personality disorder and (2) entitlement to 
service connection for chronic PTSD.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  




REMAND

In his April 2002 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran conveyed that he had 
applied for Social Security Administration (SSA) disability 
benefits.  In his October 2004 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
indicated that he had been awarded SSA disability benefits 
based on his PTSD symptomatology.  The report of a September 
2006 VA examination for compensation purposes states that the 
veteran was not currently employed as he was "disabled 
secondary to PTSD and bipolar disorder."  Documentation of 
the veteran's SSA award of disability benefits, if any, and 
the evidence considered by the SSA in granting or denying the 
veteran's claim is not of record.  The VA's duty to assist 
the veteran includes an obligation to obtain the records from 
the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 
(1992).  

At the August 2007 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that: his left ankle fracture residuals had increased in 
severity; necessitated the use of crutches; and impaired his 
ability to walk distances of more than 50 feet.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that an additional VA 
evaluation would be helpful in resolving the issues raised by 
the instant appeal. 

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007) and the United States 
Court of Appeals for Veterans Claims 
(Court) holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
are fully met.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after April 2007 not 
already of record.  

3.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award or the denial 
thereof for incorporation into the 
record.  

4.  Then schedule the veteran for a VA 
examination in order to determine the 
nature and severity of his chronic left 
ankle fracture residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's left ankle fracture residuals 
and any associated pain with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the left ankle 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's left ankle 
fracture residuals upon his vocational 
pursuits.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

5.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to a chronic 
psychiatric disorder to include 
depression and a personality disorder; 
the veteran's entitlement to service 
connection for chronic PTSD; and his 
entitlement to an increased evaluation 
for his left ankle fracture residuals.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the application and claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  The 
veteran should be given the opportunity 
to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

